Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-11 are cancelled.
Claims 12-17 and 21-22 are amended.
Claims 12-22 are pending. 

Response to Remarks:
Regarding 102/103:
The Applicant asserts that the primary reference of Aurora is not prior art, the Examiner disagrees.  The Applicant pointed to at least paragraphs 82, 112, and Fig. 12 as being after the perfected priority date of the present invention. The Examiner disagrees. 
First, the Examiner would like to point out that Fig. 12 was not used in the previous Office Action (or present) and therefore the assertion by Applicant regarding Fig. 12 is moot.  Second, the Examiner would like to clarify that 15/808, 805 is in fact a more technological approach to explaining the prior art.  For example, paragraph 82 of Aurora discusses redundancy in workflows.  This same information minus the easy-to-understand example of the methodology is found in 15/808,805 on paragraph 60 (and the surrounding paragraphs of 60 for clarification).  Moreover, paragraph 112 of Aurora is directed to optimization of generated workflows, same as paragraphs 73-75 and Fig. 9 of 15/808,805.  Thus, 15/808, 805 discusses the same sections of the used portion of Aurora but in a more technical aspect and less of an easy-to-understand aspect.  Therefore, the Examiner maintains the validity of Aurora to the present invention and the rejection.




Regarding 101:
 The Applicant argues that the amended (and original) claims overcome 101.  The Examiner disagrees, however, the Examiner does encourage the Applicant to work with the Examiner in potentially overcoming 101.  
The Applicant asserts that the invention and the claims cannot be performed within the human mind, because, “the execution of redundant processes becomes increasingly load intensive when multiple programs refer to the same set of workflows…” and, “… the changing of the definition information is performed so as to keep the workflow up to date-changing the definition information prevents execution of redundant processes which will decrease performance…”  Although this may be true, the claim language does not reflect this.  To overcome 101, one needs, among other methods, a technical solution to a technical problem with functional language within the claims to demonstrate the technical solution to the technical problem.  Here, there is none. The claim language here is directed to the simple abstract idea of a mental process. Such limitations as, “storing” and “acquiring” is not functional language. The slightly more functional language such as “determining” and “changing” are not directed to a technical solution to a technical problem. Therefore, the rejection is maintained.

Regarding 112:
The Applicant’s remarks are persuasive. The rejection is removed. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 12-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 12, 21, and 22 are directed to the abstract idea of a mental process and organizing human activity.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 12, 21, and 22 when “taken as a whole,” are directed to the abstract idea of a mental process and organizing human activity. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 12, 21, and 22 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…a first memory… programs… a second memory… processing circuitry… first storage area…the non-transitory computer-readable storage medium storing instructions…”


The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 13-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 12, 21, and 22 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 12, 21, and 22 do include various elements that are not directed to the abstract idea.  These elements include, “…a first memory… programs… a second memory… processing circuitry… first storage area…the non-transitory computer-readable storage medium storing instructions…” these amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig. 5-6 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 13-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 12, 21, and 22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-14 and 19-22 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Arora ET. Al. (US Pub. No. 20190138654) (hereinafter, Arora).

As per claim 12, 
Arora teaches, 

An information processing system, comprising: 
(Abstract)


A first memory that stores definition information of a workflow, 
(paragraph 25, noting “…For example, design-time information may include information on tables (and associated columns) utilized to structure the data, information on jobs (e.g., job resource objects) utilized to execute jobs on the data, information on workflows (e.g., job sequences, workflow definition objects, etc.) utilized to perform sequences of jobs, information on projects or applications that make use of the data processing, information on services utilized to process data, information on resources (e.g., physical devices, software, etc…”)


The workflow including one or more processing, and each processing of the one or more processing having been selected for execution by one or more programs; 
(Paragraph 25 and 106)

a second memory that stores setting information for setting processing controlled to not be executed for optimization of a workflow; 
(paragraph 112, noting “…Optimization of workflows at step 1208 may include steps similar to those described with respect to the flow chart of FIG. 11 including generating workflow definitions based on the optimizations. In some embodiments, optimization of workflows may include eliminating identified redundancies, where possible. For example, a first daily workflow run on a first cluster may include a sequence of jobs 1, 2, 5, 7, and 9, while a second daily workflow run on a second cluster may include a sequence of jobs 1, 2, 7, and 10. In such a situation, the metadata system 160 may identify a redundancy in the jobs 1, 2, and 7, each of which are performed twice daily (once at each cluster). The metadata system 160 may take further steps (e.g., through generating a new workflow definition file or generating an output to a user with a design recommendation) to change the scheduling of jobs and/or provisioning of clusters to eliminate the redundancies, thereby saving computing resources and cost for the enterprise or organization…”)

And processing circuitry configured to: 

Acquire definition information of a workflow to be executed from the first memory; 
(Paragraph 25, noting “…any information regarding the design of a system in general (e.g., computing devices, services, file systems, etc.) configured to store and process the data, the design of applications of the system (e.g., jobs, workflows, projects, etc.)  information on workflows (e.g., job sequences, workflow definition objects, etc.) utilized to perform sequences of jobs, information on projects or applications that make use of the data processing,..”)

Determine whether the workflow includes any processing set by the setting information by referring to the setting information in the second memory; 
(paragraph 82, noting that the Applicant’s Specification on paragraph 55 sets out that optimization may be an example of a setting information; further noting on paragraph 82 of the prior art, “…For example, as will be described, a metadata system 160 may automatically perform optimization of certain workflows performed in one or more of the transient computing clusters based on identified dependencies and/or redundancies included in the workflows…”)

And change the definition information of the workflow that is acquired so as not to execute the processing set by the setting information when executing the workflow.(Paragraph 112, see above notation).

As per claim 13,
Aurora teaches,
the information processing system according to claim 12, wherein the setting information stored in the second memory sets, as the processing controlled to not be executed, processing that becomes ineffective in a case that such processing is redundantly performed, and the processing circuitry is further configured to change the definition information of the workflow so as not to redundantly execute the processing set by the setting information in a case that the workflow has the same processing in succession

As per claim 14,
Aurora teaches, 
the information processing system according to claim 12, wherein at least one processing of the one or more processing of the workflow includes a plurality of sub-processing executed for the at least one processing, and the setting information stored in the second memory sets, two or more of the plurality of sub-processing that are redundant, as the processing controlled to not be executed
(Paragraph 112 teaching by example of sub processing through multiple “jobs” in an overall process, i.e. job). As per claim 19,
Aurora teaches,
The information processing system according to claim 12, wherein the one or more processing of the workflow are selected by a user via a setting screen
(Paragraph 127).
As per claim 20,
Aurora teaches, 
The information processing system according to claim 12, wherein the information processing system is implemented by a server apparatus
(Paragraph 128).As per claim 21,

As per claim 22,
Claim 22 discloses similar limitations as claim 12, however, in a non-transitory computer readable medium.  Aurora teaches the prior art in such a method (see, paragraph 132).  Therefore, claim 22 is rejected under similar rational as claim 12. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aurora in view of Salzfass et al. (US Pub. No. 20020042815) (hereinafter, Salzfass).

As per claim 15,
Aurora does not explicitly disclose, however, Salzfass does disclose,

the information processing system according to claim 12, wherein 

the setting information stored in the second memory sets, as the processing controlled to not be executed, processing to distribute information by the information processing system, and in a case that the workflow includes a plurality of processing to distribution information that are set with a plurality of same distribution destinations, the processing circuitry is further configured to change the definition information of the workflow to keep one distribution destination for the plurality of processing.
(paragraph 67, noting “…In addition, the software module 180 may be designed so that when the sender adds the current e-mail address to the address book, the prior invalid e-mail address is deleted therefrom…”)

Aurora relates to distributed computing clusters and, more particularly, to collection, visualization, and utilization of data lineage in distributed computing clusters.  
Aurora does not explicitly disclose, however, Salzfass does disclose,
the information processing system according to claim 15, wherein in a case that the plurality of processing to distribute information is a plurality of email distributions set with a plurality of same email addresses, the processing circuitry is further configured to delete the email address from each one of one or more of the plurality of email distributions other than one email distribution, to leave one email address for the plurality of email distributions
(paragraph 67, noting “…In addition, the software module 180 may be designed so that when the sender adds the current e-mail address to the address book, the prior invalid e-mail address is deleted therefrom…”)

Aurora relates to distributed computing clusters and, more particularly, to collection, visualization, and utilization of data lineage in distributed computing clusters.  Salzfass teaches an improved system and method for routing an otherwise undeliverable e-mail message to an intended recipient by automatically and proactively interpreting the content of the resultant error message. In addition, the 
As per claim 17, 
Aurora does not explicitly disclose, however, Salzfass does disclose,
the information processing system according to claim 12, wherein the setting information sets, as the processing controlled to not be executed, processing of the workflow not compatible with other processing, and the processing circuitry is further configured to change the definition information of the workflow so as not to execute the processing set by the setting information
(Paragraphs 66-67, wherein the processing that is not executed is the sending to the invalid email address; the incompatibility is the incapability of the old email address; and the changing of the definition information of the workflow is the new email address going to the user).

Aurora relates to distributed computing clusters and, more particularly, to collection, visualization, and utilization of data lineage in distributed computing clusters.  Salzfass teaches an improved system and method for routing an otherwise undeliverable e-mail message to an intended recipient by automatically and proactively interpreting the content of the resultant error message. In addition, the system can be invoked by the user at any time to determine the most current e-mail . 


18 is rejected under 35 U.S.C. 103 as being unpatentable over Aurora in view of Salzfass in further view of Fukuda (US Pub. No. 20100195151) (hereinafter, Fukuda).

As per claim 18,
Aurora/Salzfass do not teach, however, Fukuda does teach,
the information processing system according to claim 17, wherein the setting information indicates, for each processing of the workflow, a file format of data input to the processing and a file format of data output from the processing, 
(Paragraph 12)
And wherein the workflow includes at least a first processing and a second processing being performed in succession,
(paragraph 32, noting “…In the embodiments, the image processing apparatus 102 performs transfer after converting the file format as appropriate depending on the data destinations…”; wherein the first processing is converting the file and the second processing is transferring the file)

the processing circuitry is further configured to determine whether the file format of data output from the first processing is compatible with the file format of data input to the second processing, using the setting information, and based on a determination that the file format of data output from the first processing is not compatible with the file format of data input to the second processing, 
(Paragraph 32)
Aurora relates to distributed computing clusters and, more particularly, to collection, visualization, and utilization of data lineage in distributed computing clusters.  Salzfass teaches an improved system and method for routing an otherwise undeliverable e-mail message to an intended recipient by automatically and proactively interpreting the content of the resultant error message. In addition, the system can be invoked by the user at any time to determine the most current e-mail address of a potential recipient without waiting for an error message. The system may optionally be configured so that at predetermined intervals, the system determines the 

Aurora does not teach, however, Salzfass does teach,
Change the definition information of the workflow so as not to execute the second processing after the first processing
(Paragraphs 66-67, wherein the processing that is not executed is the sending to the invalid email address; the incompatibility is the incapability of the old email address; and the changing of the definition information of the workflow is the new email address going to the user).

Aurora relates to distributed computing clusters and, more particularly, to collection, visualization, and utilization of data lineage in distributed computing clusters.  Salzfass teaches an improved system and method for routing an otherwise undeliverable e-mail message to an intended recipient by automatically and proactively interpreting the content of the resultant error message. In addition, the system can be invoked by the user at any time to determine the most current e-mail address of a potential recipient without waiting for an error message. The system may optionally be configured so that at predetermined intervals, the system determines the most current e-mail address without requiring user intervention.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teaching of Salzfass within the invention of Aurora with the motivation of 

Conclusion:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623